Name: Commission Regulation (EEC) No 3203/81 of 9 November 1981 on the supply of common wheat flour and maize meal to Jamaica as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 81 Official Journal of the European Communities No L 322/ 11 COMMISSION REGULATION (EEC) No 3203/81 of 9 November 1981 on the supply of common wheat flour and maize meal to Jamaica as food aid Whereas, following Greek accession , in the case of products for which there are accession compensatory amounts in trade between Greece and the other Member States the procedure for comparing tenders should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 696/76 of 25 March 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization proce ­ dures for cereals to be supplied as food aid (4 ), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be appplied for the purposes of the common agricultural policy (5 ), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas , on 19 May 1981 , the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 1 000 tonnes of cereals to Jamaica under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (7 ) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 For the purposes of comparing tenders, without preju ­ dice to the provisions of Article 8 ( 1 ) of Regulation (EEC) No 1974/80, each tender shall be corrected by the accession compensatory amount, if any, applicable in trade between Greece and the other Member States . The correction shall be made by increasing tenders which , pursuant to the second subparagraph of Article 4 (3) of the said Regulation , state Greece , by the acces ­ sion compensatory amount. Article 3(!) OJ No L 281 , 1 . 11 . 1975 , p . 1 . (2 ) OJ No L 198 , 20 . 7. 1981 , p . 2 . ( 3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No L 83 , 30 . 3 . 1976 , p . 8 . (5 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. This Regulation shall enter into force on the dayfollowing its publication in the Official Journal of the European Communities. (*) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 7 ) OJ No L 192, 26 . 7 . 1980 , p . 11 . No L 322/ 12 Official Journal of the European Communities 11 . 11 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1981 . For the Commission Poul DALSAGER Member of the Commission 11 . 11 . 81 No L 322/ 13Official Journal of the European Communities ANNEX 1 . Programme : 1981 2. Recipient : Jamaica 3 . Place or country of destination : Jamaica 4. Products to be mobilized : common wheat flour and maize meal 5 . Total quantity :  438 tonnes of common wheat flour (600 tonnes of cereals)  203 tonnes of maize meal (400 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : VIB, Kouvenderstraat 229, NL-Hoensbroek, (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  Common wheat flour :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 /o maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter  Maize meal ( 11.02 A V a) 2) :  maize meal of fair and sound merchantable quality , free from abnormal smell and pests  moisture content : 12% maximum  acidity : 0-6 % maximum 10 . Packaging :  in bags (')  quality of the bags : bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0-06 mm thick  top and bottom seals of bag to be pasted  insect repellent to be applied to outside of bag  net weight of bags : 50 kg  marking of the bags : letters at least 5 cm high :  'Wheat flour  Gift of the European Community to Jamaica  For free distribution '  'Corn meal  Gift of the European Community to Jamaica  For free distribution ' 11 . Port of shipment : a Community port ( the same port for both products) 12 . Delivery stage : tob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : mutual agreement 15 . Shipment period : 10 to 31 December 1981 16 . Security : 12 ECU per tonne (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods, with the marking followed by a capital 'R .